Citation Nr: 0530544	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-07 106 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for prostate cancer.
 
2.  Entitlement to service connection for residuals of 
excision of a lipoma of the right anterior chest wall.

3.  Entitlement to service connection for residuals of 
malaria.

4.  Entitlement to service connection for Hodgkin's disease.

5.  Entitlement to service connection for hypertension, 
coronary artery disease (CAD), and abdominal aortic aneurysm.

6.  Entitlement to service connection for residuals of 
catarrhal fever.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esq.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
January 1950 and from September 1950 to July 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).  

In August 2001, the Board remanded this case to the agency of 
original jurisdiction (AOJ) for additional development.  The 
requested development has been completed and the Baltimore, 
Maryland, RO has certified the case back to the Board.

In the August 2001 remand, the Board asked the AOJ to issue a 
statement of the case addressing the claim for service 
connection for Hodgkin's disease, as well as the veteran's 
petition to reopen a previously denied claim for service 
connection for hypertension, CAD, and abdominal aortic 
aneurysm, to give the veteran an opportunity to perfect his 
appeal of both issues.  The AOJ acted accordingly and the 
veteran perfected his appeal of both issues in August 2005.

The Board has re-characterized the new and material issue as 
a direct service connection issue because the claims for 
service connection for hypertension, CAD, and abdominal 
aortic aneurysm are actually new claims.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) (a claim based on a new 
diagnosis is a new claim).  Rating decisions issued in 
October 1952 and May 1954, denied service connection for a 
systolic murmur and a heart condition, respectively, and a 
Board decision issued in July 1955, denied service connection 
for left ventricular hypertrophy.  Because the veteran's 
claims for service connection for hypertension, CAD, and 
abdominal aortic aneurysm are new claims based on more 
recently diagnosed cardiovascular conditions, the veteran is 
entitled to have these claims reviewed on a de novo basis.

The issue of entitlement to service connection for residuals 
of catarrhal fever is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not qualify as a radiation-exposed 
veteran, as he is not shown to have been involved in 
radiation-risk activities while on active military service, 
and no radiation exposure has been shown.

2.  Prostate cancer was not diagnosed until many decades 
after service is not currently shown to be manifested, and 
there is no competent evidence of a link between prostate 
cancer or its residuals and service.

3.  The veteran underwent excision of a fibroadenoma of the 
right breast during service in June 1947, for the residuals 
of which he is currently service connected.

4.  The veteran underwent excision of a lipoma of the right 
anterior chest wall more than 40 years after service and it 
is not shown that any residuals of this post-service surgical 
procedure are etiologically related to service, to include 
the claimed ionizing radiation or the fibroadenoma that was 
excised in June 1947, or proximately due to the service-
connected residuals of the excision of a chest fibroadenoma.

5.  Current malaria, or its residuals, have not been 
demonstrated.

8.  Current Hodgkin's disease, or its residuals, has not been 
demonstrated.

9.  Hypertension, CAD, and abdominal aortic aneurysm were not 
demonstrated for many years after service, and it is not 
shown that either of these disabilities is etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307 3.309, 3.311 (2005).

2.  The criteria for entitlement to service connection for 
residuals of excision of a lipoma of the right anterior chest 
wall are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307 3.309, 3.310, 3.311.

3.  The criteria for entitlement to service connection for 
residuals of malaria are not met.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303.

4.  The criteria for entitlement to service connection for 
Hodgkin's disease are not met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307 3.309.

5.  The criteria for entitlement to service connection for 
hypertension, CAD, and abdominal aortic aneurysm, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 
3.303, 3.307 3.309.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and his representative.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.

In this case, VA provided adequate notice by means of a March 
1999 letter (which specifically addressed claims for service 
connection based on alleged ionizing radiation exposure), and 
in a VCAA letter dated in August 2001, as well as in the 
statements of the case (SOCs) issued in March 2000 and June 
2005, and in the supplemental statement of the case (SSOC) 
that was issued also in June 2005.  While the VCAA letter did 
not address all of the issues and does not seem to have 
specifically addressed the fourth notification element, the 
other cited documents did list all the issues on appeal and 
provided adequate notice with regard to all four elements, to 
include advice to the veteran of his duty to furnish any 
additional evidence still in his possession that is pertinent 
to the matters on appeal.  When viewed in conjunction, all 
these documents complied with the four notification 
requirements.  Thus, the veteran has received adequate VCAA 
notice.  See Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. 
App. Aug. 31, 2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson.  There has 
been no allegation, or showing, of prejudice in this case.

Thus, to the extent that any notice in this case may have 
been inadequate with regard to timing, the veteran's actual 
knowledge of what was needed to substantiate his claim prior 
to adjudication by VA provided "a meaningful opportunity to 
participate in the adjudication process."

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issues on appeal and has obtained 
medical opinions, necessary for resolution of this appeal.

The Board accordingly finds that VA has complied with the 
VCAA's notification and assistance requirements and has 
obtained and developed all the evidence necessary for an 
equitable disposition of the matters on appeal.  The appeal 
of all the issues listed on the first page of this document, 
except the issue of service connection for residuals of 
catarrhal fever, is thus ready to be considered on the 
merits.

II.  Applicable legal criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303(a), 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for Hodgkin's disease, 
malignant tumors, and a cardiovascular-renal disease, to 
include hypertension, may be established by showing that they 
were manifested itself to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, there are certain types of cancer that are 
presumptively service connected for radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

With respect to the first method, section 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of this 
section shall be service connected if they become manifest in 
a radiation-exposed veteran.  The provisions of section 
3.309(d) limit the diseases subject to presumptive service 
connection to those specified in section 3.309(d)(2).  As 
pertains to this case, the list includes cancer of the 
breast, and specifically excludes Hodgkin's disease.

In essence, for purposes of Section 3.309(d), the term 
"radiation-exposed veteran" means a veteran who 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).

The term "radiation-risk activity" means:  (a) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (b) the occupation of Hiroshima or 
Nagasaki, Japan, by the United States between August 6, 1945, 
and July 1, 1946; (c) internment as a prisoner of war in 
Japan (or service on active duty in Japan immediately 
following such internment) during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupation forces in 
Hiroshima or Nagasaki between August 6, 1945, and July 1, 
1946; or (d) service in which the veteran was, as part of 
his/her official duties, present during a total of at least 
250 days before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee, 
and additional criteria are met.  38 C.F.R. 
§ 3.309(d)(3)(ii).

The term "atmospheric detonation" includes underwater 
nuclear detonations.  38 C.F.R. § 3.309(d)(3)(iii).

The term "onsite participation" means:  (a) during the 
official operational period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft, or other 
equipment used in direct support of the nuclear test; (b) 
during the 6-month period following the official operational 
period of an atmospheric nuclear test, presence at the test 
site or other test staging area to perform official military 
duties in connection with completion of projects related to 
the nuclear test including decontamination of equipment used 
during the nuclear test; (c) service as a member of the 
garrison or maintenance forces on Eniwetok during the periods 
June 21, 1951, through July 1, 1952, August 7, 1956, through 
August 7, 1957, or November 1, 1958, through April 30, 1959; 
or (d) assignment to official military duties at Naval 
Shipyards involving the decontamination of ships that 
participated in Operation CROSSROADS.  38 C.F.R. 
§ 3.309(d)(3)(iv).

As to the second method to demonstrate entitlement to service 
connection for disability that is claimed to be attributable 
to exposure to ionizing radiation during service, 38 C.F.R. § 
3.311 requires the development of claims based on a 
contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  This 
provision does not give rise to a presumption of service 
connection, but rather establishes a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 
1997).

In all claims in which it is established that a radiogenic 
disease first became manifest after service, is not otherwise 
subject to presumptive service connection, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  The regulation provides a 
list of recognized radiogenic diseases in subsection 
3.311(b)(2), and the regulatory time period when the diseases 
must become manifest.  38 C.F.R. § 3.311(b)(5). 

The term "radiogenic disease" means a disease that may be 
induced by ionizing radiation.  As pertains to this case, the 
radiogenic diseases recognized under Section 3.311 include 
cancer, and specifically excludes Hodgkin's disease from the 
list of radiogenic diseases.  38 C.F.R. § 3.311(b)(2).

For purposes of Section 3.311(b), breast cancer and prostate 
cancer must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(5)(iv).

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.  This would 
be the third method referred to above to demonstrate 
entitlement to service connection for disability claimed to 
be attributable to exposure to ionizing radiation during 
service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

III. Radiation exposure

In his original claim for service connection for diseases 
claimed as due to exposure to ionizing radiation, received in 
January 1998, the veteran stated his belief that he had been 
exposed to ionizing radiation while en route to the United 
States from Japan aboard the USS HOLLAND during the 
detonation of the first atomic bomb.

In a statement received at the RO in April 1999, the veteran 
indicated that the radiation exposure occurred while 
returning on the USS HOLLAND to the United States from China, 
between May 29 and June 28, 1946, having passed the Island of 
Eniwetok at the time of the detonation of the first atomic 
bomb.  He stated that his military occupation was listed ad 
"MOMM 3/c," that he and the other personnel aboard the ship 
were issued pairs of red-colored goggles to protect their 
eyes as the blast occurred, that he was on the stern of the 
ship when this happened, and that "the ship came out of the 
water due to the blast."

The veteran stated, in an attachment to his October 1999 
substantive appeal, that his exposure to radiation in 1946 
had led to his developing fatty tumors on his chest, as well 
as prostate cancer.

In response to the AOJ's request to verify the claimed in-
service exposure to ionizing radiation, the Naval Dosimetry 
Center, Navy Environmental Health Center Detachment, 
Department of the Navy (hereinafter, "the NDC"), stated, in 
a July 2003 letter, that a review of their exposure registry 
for the period September 11, 1944, to January 30, 1950, 
revealed "no reports of occupational exposure to ionizing 
radiation pertaining to this veteran."

The NDC further stated that, because the veteran was claiming 
participation in atmospheric nuclear weapons testing, the 
AOJ's letter had been forwarded to the Defense Threat 
Reduction Agency, Department of Defense (hereinafter, 
"DTRA"), which maintained a registry of participants at 
U.S. atmospheric nuclear weapons testing or the post-war 
occupation of Hiroshima or Nagasaki.

In a letter dated in November 2003, DTRA reiterated the 
criteria (pursuant to Section 3.309(d)(3)) required to 
determine whether an individual was a confirmed participant 
in U.S. atmospheric nuclear testing or a member of the 
American occupation forces in Hiroshima or Nagasaki, Japan, 
i.e., whether he should be considered as having been a 
participant of a "radiation-risk activity."

According to the records reviewed by DTRA, the veteran served 
aboard the USS MINDANO from April 4, 1945, to March 11, 1946, 
and then aboard the USS SAN CLEMENTE (AG 79), from March 12 
through April 5, 1946.  He was transferred to the USS HOLLAND 
on April 5, 1946, for temporary duty and transportation to 
the United States on May 28, 1946.  He remained aboard the 
USS HOLLAND until June 28, 1946.

According to deck logs, the USS MINDANO was anchored at 
Ulithi Atoll, Caroline Islands, when the atomic bombing of 
Hiroshima and Nagasaki occurred on August 6 and 9, 1945.  The 
ship visited Buckner Bay, Okinawa, Kirun, Formosa, and 
Shanghai, China, between October 14, 1945, and March 12, 
1946.  The ship did not visit any port in mainland Japan 
during the veteran's service aboard.

Also according to DTRA's research, the USS SAN CLEMENTE 
remained in Shanghai, China, for the entire period the 
veteran was aboard.  The USS HOLLAND departed Shanghai on 
June 2, 1946, arriving in Yokosuka, Japan, on June 6, 
departing later that day for Pearl Harbor, Territory of 
Hawaii.  Yokosuka is, according to DTRA, approximately 400 
miles from Hiroshima, and 550 miles from Nagasaki.  The USS 
HOLLAND visited Pearl Harbor from June 18 to 20, and departed 
for San Diego, California, arriving on June 28, 1946.  The 
veteran was transferred that day to Personnel Separation 
Center, Bainbridge, Maryland, where he reported on July 5, 
1946.

DTRA further indicated in its letter of November 2003 that 
the United States conducted Operation CROSSROADS at Bikini 
Atoll, Marshall Islands, from July 1 to August 31, 1946.  
Shot ABLE was detonated on July 1, 1946.  At the time, the 
veteran was in the continental United States, en route from 
San Diego to Bainbridge.  Additionally, DTRA noted that, 
"after a careful search of available dosimetry data, we 
found no record of radiation exposure for him."

DTRA then concluded that, "[i]n summary, available 
historical records do not document [the veteran]'s 
participation in the American occupation of Hiroshima and 
Nagasaki, Japan, following World War II, or in U.S. 
atmospheric nuclear testing conducted between 1945 and 
1962."

Based on the above responses obtained from the appropriate 
agencies, it is clear that the record does not support the 
veteran's contentions of having been exposed to ionizing 
radiation during service.  Contrary to his contentions, the 
record does not show that he had onsite participation in 
nuclear testing or that he was a participant of the 
occupation of Hiroshima or Nagasaki, Japan.  

The Board thus finds that the veteran is not considered a 
radiation-exposed veteran, as he is not shown to have been 
involved in radiation-risk activities while on active 
military service.  

VA has complied with the development requirements of 
38 C.F.R. § 3.311, by obtaining dose estimates from NDC and 
DTRA.  Further development was not required under 38 C.F.R. 
§ 3.311, because the evidence did not show that he was 
exposed to radiation.  Cf. 38 C.F.R. § 3.311(b)(1)(i).  While 
the veteran has reported such exposure, his contentions are 
outweighed by the service department certifications of no 
radiation exposure, and the fact that the service department 
records show he could not have been in the vicinity of 
atmospheric testing or the atomic bomb blasts in Japan.



III.  Legal analysis

A.  Entitlement to service connection for prostate cancer
 
The service medical records, which include the report of 
medical examination conducted for separation purposes in July 
1952, are entirely silent as to evidence of prostate disease.  
In fact, the veteran has not claimed that this disability had 
its onset during service.  Rather, he contends that it is a 
disease that was caused by his having been exposed to 
ionizing radiation during service in 1946

The record shows that the veteran underwent a transurethral 
resection of the prostate (TURP) in December 1990, and that 
pathological analysis of the tissues obtained during that 
procedure revealed adenocarcinoma of the prostate, well 
differentiated, Gleason II.

A VA general medical examination report dated in March 1999 
reveals the past history of resection of a stage 1 prostate 
cancer, with no current related complaints, objective 
findings, or related diagnosis.

On VA medical examination in April 2005, the examiner noted 
that the veteran had a history of prostate cancer for which 
he had undergone a TURP in an uncomplicated surgery, which 
had been followed by a repeat cytoscopy to evaluate for 
residuals of the prostate cancer.  Essentially, the veteran 
was currently complaining of frequent (i.e., six to seven 
times a day) urination, with no bleeding.  The physical 
examination was negative and the examiner opined that the 
prostate cancer was "not due to service," to include 
exposure to Agent Orange.

The veteran's claim for service connection for prostate 
cancer fails under 38 C.F.R. § 3.309(a) because a malignant 
tumor of the prostate was not shown to be manifest to a 
degree of at least 10 percent within the one-year period 
immediately following the veteran's separation from active 
military service.

The claim fails also under the presumptive service connection 
provision specific to radiation-exposed veterans in Section 
3.309(d), because the veteran has been found not to be a 
radiation-exposed veteran and prostate cancer is not 
considered a presumptive disease specific to radiation 
veterans under that regulation.
 
In reviewing the veteran's service connection claim under the 
provisions of Section 3.311, the claim fails as well because, 
even though prostate cancer is considered a radiogenic 
disease under Section 3.311, the evidence does not 
demonstrate that the veteran had radiation exposure.

Finally, in reviewing the veteran's service connection claim 
on a direct basis, the claim fails as well, as there is no 
evidence of in-service incurrence or aggravation of the 
claimed disability, no competent evidence of the current 
manifestation of the claimed disability, and no competent 
evidence demonstrating the existence of the claimed nexus, or 
etiological relationship, between the claimed prostate 
cancer, and service.  In fact, the only competent statement 
addressing the etiology of this claimed disability indicates 
that the veteran's prostate cancer was "not due to 
service."

The only evidence of record suggesting a nexus between the 
claimed prostate cancer, or its residuals, and service, is 
contained in the statements submitted by the veteran in that 
regard.  However, the record does not reflect that the 
veteran is a medical professional who has the requisite 
training and knowledge to offer an opinion as to medical 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
knowledge and require the special knowledge and experience of 
a trained medical professional).  The Board is therefore 
precluded from assigning probative value to the veteran's 
opinion in this regard. 

In short, the preponderance of the evidence is against the 
veteran's claim seeking service connection for prostate 
cancer.  The Board thus concludes that the criteria for 
entitlement to service connection for this benefit are not 
met.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

B.  Entitlement to service connection for lipoma of the right 
anterior chest wall

The service medical records reveal that the veteran underwent 
excision of a fibroadenoma of the right breast in June 1947.  
The veteran is currently service-connected for the residuals 
of that procedure.

Private medical records dated in October 1996 reveal that the 
veteran underwent excision of a lipoma of the right anterior 
upper chest wall.  The surgical pathological report reveals 
that the excised tissue, which was originally thought to be a 
liposarcoma, but was found to only represent a soft tissue 
lipoma.  The records associated with this procedure further 
indicate that the excision of the right chest wall lipoma was 
done under general anesthesia, as "[t]his was a subpectoral 
lesion and had to be dissected out from around the subclavian 
vein and artery," and that there was "no complication."

On appeal, the veteran essentially claims that the lipoma of 
the right anterior upper chest wall that was excised in 
October 1996, was a radiogenic disease caused by exposure to 
ionizing radiation in 1946.

According to a VA general medical examination report dated in 
March 1999, the veteran reported having had a chest tumor 
excised in October 1996 and having had ever since 
intermittent recurrences of swelling in the right axilla, 
which seemed to come and go and varied from day to day.  The 
veteran apparently had had no tumor enlargement or recurrence 
at the site of the 1996 excision.

Physical examination revealed well-healed scars on the 
veteran's chest area.  The examiner noted that the October 
1996 operative report revealed an excision of a right chest 
wall subpectoral lymphoma, which had been noted in the 
pathology report to be consistent with lipoma.  The pertinent 
impression was listed as follows:

History of removal of a lipoma in 1996.  
Again, it is impossible for me to answer 
whether this was related to the 
fibroadenoma in 1947, and I would defer 
this question to the oncologist.

On VA heart medical examination in March 1999, the examiner 
noted the veteran's history of removal of a fibroadenoma of 
the breast in 1947 and excision of a subpectoral lipoma of 
the right side in 1996.  He listed the pertinent diagnoses as 
status post right subclavicular lipoma excision and 
fibroadenoma resection of the right breast in 1947.  He 
opined that the lipoma had no relation to the fibroadenoma, 
as a lipoma was a fatty tumor, while a fibroadenoma was a 
glandular tumor.

On VA lymphatic disorders examination in March 1999, the 
veteran's history of a right breast fibroadenoma excision 
during service in 1947 and a right upper chest lipoma 
excision after service, in October 1996, were noted.  The 
examiner pointed out that the pathology report of the October 
1996 surgical procedure revealed that there was "no evidence 
of malignancy."  He also stated that, as far as he could 
ascertain, the veteran had had no diagnosis of any soft 
tissue cancer or sarcoma made, and no treatments delivered 
for that particular form of cancer.  The lipoma was not a 
malignant lesion, "but a benign tumor of the fat cells found 
in subcutaneous tissue."

Physical examination was negative for the presence of soft 
tissue subcutaneous tumors or lipomas on the head, neck, 
face, supraclavicular or trunk areas, anterior abdominal 
wall, thighs or arms, and there was no evidence of any 
lymphadenopathy or organomegaly, with liver or spleen 
enlargement.  The examiner then rendered the following 
opinion:

In my expert opinion, both of these 
tumors are essentially common soft tissue 
tumors without any evidence of 
malignancy, without any known etiologic 
factors that can be causally related to 
radiation exposure, chemical exposure, or 
any other wartime duties.

An additional important point to be made 
is that the lipoma, which is a benign 
tumor of the fat tissue, is not 
necessarily similar to or is a recurrent 
tumor following the resection of 
fibroadenoma, which is another type of 
soft tissue benign growth.  This is 
particularly important, as to address the 
question asked by the evaluator of 
hematology/oncology consultant.

The veteran's service connection claim fails under the 
presumptive service connection provision of Section 3.309(a) 
because a malignant tumor of the breast was not shown to be 
manifest to a degree of at least 10 percent within the one-
year period immediately following service.

The claim also fails under the presumptive service connection 
provision specific to radiation-exposed veterans in Section 
3.309(d), because, although breast cancer is considered a 
radiogenic disease, the veteran has been found not to be a 
radiation-exposed veteran and no diagnosis of breast cancer 
has ever been made.

In reviewing the veteran's service connection claim under the 
provisions of Section 3.311, the claim fails as well, because 
the record does not demonstrate in-service radiation 
exposure, breast cancer has not been demonstrated, and lipoma 
is not a radiogenic disease.

The veteran's service connection claim fails on a direct 
basis, the claim fails as well because, even though there 
appears to be a current scar representing a residual of the 
excised lipoma, there is no evidence of in-service incurrence 
or aggravation of the claimed disability and no competent 
evidence linking the residuals of a right chest wall lipoma 
excision and service.

The only evidence of record suggesting a nexus between the 
residuals of the chest wall lipoma excision and service is 
contained in the statements submitted by the veteran in that 
regard.  However, as noted earlier, the record does not 
reflect that the veteran is a medical professional who has 
the requisite training and knowledge to offer an opinion as 
to medical diagnosis or etiology, which precludes the Board 
from assigning probative value to the veteran's opinion in 
this regard.

VA regulation permits a grant of secondary service connection 
when it is shown that a non-service-connected disability is 
proximately due to or the result of a disability that is 
already service-connected.  38 C.F.R. § 3.310(a).  In this 
case, there is no competent evidence demonstrating that such 
a nexus exists between the fibroadenoma that was excised in 
service in 1947 and the lipoma that was excised many years 
later, in 1996.  In fact, the medical opinions of record 
essentially indicate otherwise.  The claim has thus failed on 
a secondary basis as well.

In short, the preponderance of the evidence is against the 
veteran's claim seeking service connection for residuals of 
excision of a lipoma of the right anterior chest wall.  The 
Board thus concludes that the criteria for entitlement to 
service connection for this benefit are not met.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

C.  Entitlement to service connection for residuals of 
malaria
 
According to a June 1947 service medical record, the veteran 
contracted malaria in 1944 and had had no recurrence until 
five months previously, when he was given another course of 
the medication Atabrine.  Five days prior to this 
consultation, he had felt that the recurrence was "coming 
[back] on."  The diagnosis was "undetermined (malaria)."

The remainder of the veteran's service medical records, to 
include his July 1952 report of medical examination for 
separation purposes, is entirely silent as to evidence of the 
manifestation of malaria.

The post-service medical evidence is similarly devoid of any 
competent evidence of malaria or its residuals.

On VA respiratory disorders examination in April 2005, the 
veteran reported a diagnosis of malaria in 1945, on the basis 
of febrile illness and blood testing while aboard a ship.  He 
stated that he was treated with medication and that he had 
had at least seven more episodes of what he called 
"malaria" ever since.  Specifically, the episodes involved 
high fever, but without any problems with urination or 
shaking chills, diarrhea, vomiting, or abdominal pain.  The 
veteran had been examined by VA, which had found no evidence 
of malaria in the blood, and it was further noted that the 
veteran had not been diagnosed as having recurrent malaria.

The examiner noted that the veteran had not had any 
recurrence of his in-service episode of malaria, that none of 
his reported febrile illnesses were associated with the 
presence of malarial parasite in the blood, that the veteran 
had not been found to be anemic, and that he had no history 
of lymphadenopathy.  

In conclusion, the examiner stated that there was no current 
evidence of anemia, elevation of the white cell count, or the 
finding of malarial parasite.  He also indicated that there 
were no current residuals of the malarial infection, that no 
other tests had been ordered and that, since the last white 
cell count was normal, with no evidence of malarial parasite 
in the blood, no further testing was required.

The veteran is not claiming that the malaria residuals are 
radiation-related.  He simply claims that they should be 
service-connected due to their being causally related to 
service.  The criteria of an in-service disease or injury are 
clearly met.  However, because there is no competent evidence 
of a current disability and of a nexus between the claimed 
current disability and service, the claim fails.  

As indicated earlier, the Court has clearly held that it is 
not enough to show that a condition or injury occurred in 
service.  There must be an actual disability resulting from 
that condition or injury in order for service connection to 
be granted.  Rabideau.  The Court has also specifically 
stated that in the absence of proof of a current disease or 
injury there can be no valid claim.  Brammer.

Again, the Board is cognizant of the veteran's statements to 
the effect that he is entitled to service-connection for 
malaria residuals.  However, his lay statements are not 
competent evidence of a current diagnosis, or of a nexus 
between the current disability and service.

In short, the preponderance of the evidence is against the 
veteran's claim of service connection for malaria or its 
residuals.  The Board thus concludes that the criteria for 
entitlement to service connection for this benefit are not 
met.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

D.  Entitlement to service connection for Hodgkin's disease

The evidentiary record is entirely devoid of any competent 
evidence demonstrating the manifestation of Hodgkin's disease 
at any time during or after service.

The record is also entirely devoid of any competent evidence 
demonstrating the existence of a nexus between the claimed 
Hodgkin's disease and service.

The veteran's claim for service connection for Hodgkin's 
disease fails under 38 C.F.R. § 3.309(a) because this 
disease, considered a chronic disease for VA purposed, has 
never been shown to be manifest, to include to a degree of at 
least 10 percent within the one-year period immediately 
following the veteran's separation from active military 
service.

The claim fails also under the presumptive service connection 
provisions specific to radiation-exposed veterans (Sections 
3.309(d) and 3.311) not only because the veteran has been 
found not to be a radiation-exposed veteran, but because 
Hodgkin's disease is specifically excluded from the list of 
radiogenic diseases that can potentially be service-connected 
under Sections 3.309(d) and 3.311.  Additionally, the veteran 
has not provided any competent evidence establishing that 
this is indeed a radiogenic disease and that it is currently 
manifested.

The claim fails, as well, on a direct basis because there is 
no evidence of a current disability, an in-service disease or 
injury, or a nexus between the claimed disability and 
service.

In short, the preponderance of the evidence is against the 
veteran's claim seeking service connection for Hodgkin's 
disease.  The Board thus concludes that the criteria for 
entitlement to service connection for this benefit are not 
met.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

E.  Entitlement to service connection for hypertension, CAD,
 and abdominal aortic aneurysm

In essence, the veteran claims that his diagnosed 
hypertension, CAD, and abdominal aortic aneurysm should be 
service-connected.

The service medical records are devoid of competent evidence 
showing the manifestation of a cardiovascular disability, to 
include hypertension, CAD, and abdominal aortic aneurysm.  In 
fact, on separation medical examination, the veteran's lungs, 
chest, heart, and vascular system were all clinically 
evaluated as normal, a chest X-ray was negative, and the 
veteran was noted to have a blood pressure reading of 130/82.

Chest X-rays obtained by VA in March 1953 and April 1963 were 
negative for any heart-related disability.

On National Guard medical examination in June 1976, the 
veteran's chest, heart, and vascular system were again 
clinically evaluated as normal, although it was noted that 
the veteran suffered from labile hypertension.

According to a private medical record dated in April 1994, 
the veteran had an asymptomatic abdominal aortic aneurysm, 
which was recently discovered while undergoing cardiac 
evaluation by VA.  There was no history of myocardial 
infarction or stroke, diabetes, or hyperlipidemia, but it was 
noted that the veteran had been treated for many years for 
hypertension.  The veteran had a family history of 
hypertension on his mother's side.  Because the veteran's 
health generally seemed very good without any cardiac risk 
factors known to date, he was scheduled for elective 
resection and grafting of the aneurysm.

Later that month, the veteran was admitted to a private 
medical facility in Delaware for elective repair of the 
recently discovered abdominal aortic aneurysm.  It was again 
noted that the veteran had been generally in good health, 
although he had a history of hypertension and CAD.

Additional post-service medical records in the file reveal 
diagnoses/impressions of inferior ischemia, in January 1997; 
hypertension and CAD in April 1997; arteriosclerotic disease 
in October 1998; and hypertension and history of CAD, in 
October 2001.

In a statement marked as received at the RO in February 1999, 
Dr. J.H., a private physician, stated:

The cause of [CAD] is unknown.  
Epidemiology studies would suggest that 
smoking, hypertension, and genetics all 
contributed to [the veteran]'s [CAD].

On VA general medical examination in March 1999, the veteran 
reported initial diagnoses of CAD with stable angina in 1950, 
for which he reported having undergone angioplasty and two 
stent placements.  He also reported an initial diagnosis of 
hypertension in 1944, but stated that his blood pressure was 
okay while on medication and that he only had occasional 
angina, approximately one to two times per week, which seemed 
to occur after drinking orange juice.  It was, however, 
relieved with sublingual nitroglycerin.

Physical examination revealed an S1 and S2, with RRR, as well 
as a grade 2/6 systolic ejection murmur heard best at the 
right lower sternal border, but without radiation.  The 
pertinent impressions were listed as follows:

Hypertension, well documented, which the 
patient states dates back to 1944.

Coronary artery disease, again well 
documented in the patient's chart, with 
stable angina, which the patient dates 
back to 1950.  Of note, I am asked to 
review an electrocardiogram dated May, 
1953, which I am not able to find in his 
medical records sent to me. I am unable 
to answer the questions regarding his 
cardiovascular examination, and will be 
requesting his evaluation by a 
cardiologist for this.

Status post abdominal aortic aneurysm 
resection.

Hypothyroidism.

Peripheral vascular disease.

On VA cardiovascular examination also in March 1999, the 
veteran reported a history of many years of hypertension, 
which was well controlled.  He stated that he took medication 
for his hypertension and his CAD.  The examiner noted that, 
from his history, it was very difficult to tell when 
hypertension actually started, and that he could not locate 
an old electrocardiogram suggestive of left ventricular 
hypertrophy, but that a 1953 chest X-ray did not show any 
evidence of left ventricular enlargement.
 
As to the veteran's history of CAD, it was noted that the 
veteran had "a history of chest pain for many, many years," 
having had angioplasty of the right coronary artery and left 
circumflex artery in 1997.  Subsequently, in 1998, the 
veteran had had a stress test. A thallium scan had shown a 
partial reversible ischemia of the inferolateral wall. 
Currently, the veteran had chest pain mostly on severe 
exertion, which was relieved by nitroglycerin.  The veteran 
was taking beta blockers, calcium channel blockers, and 
nitrates and aspirin for this problem.

It was further noted that the veteran had had an abdominal 
aortic aneurysm operation over five years previously, and 
that the veteran's medical history was negative for stroke 
and congestive heart failure.  Examination of the heart was 
essentially negative and it was noted that a stress test had 
shown evidence of partial reversible ischemia of the 
inferolateral wall.  However, it was again noted that the 
1953 chest X-ray had shown a normal heart size.  The final 
diagnoses were listed as history of hypertension, CAD with 
stable angina and status post stent placement in the right 
coronary artery and left circumflex artery in 1997, and 
status post abdominal aortic aneurysm repair five years ago.

Notwithstanding the veteran's statements to the contrary, 
there is no competent evidence of record demonstrating a 
diagnosis of hypertension at any time during service or 
within the one-year period immediately following service.  
Likewise, there is no competent evidence showing the 
manifestation of CAD or abdominal aortic aneurysm within that 
time frame.

According to the record, hypertension was first noted in 
1976, more than 20 years after service, and at a point in 
time during which the veteran was on inactive duty for 
training (which makes him ineligible for service connection 
for hypertension, as this is a disease, rather than an 
injury, as required by regulation; see 38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002).

The CAD and the abdominal aortic aneurysm were similarly 
first diagnosed many decades after separation from active 
duty.

More importantly, there is no competent evidence 
demonstrating, or even suggesting, that either of these three 
disabilities is etiologically related to service.

The Board acknowledges the veteran's statements of record 
suggesting onset of these conditions during service in the 
early 1940's or at least the existence of the necessary 
nexus.  However, because the veteran is a lay individual and 
there is no competent evidence supporting his assertions of 
record, the Board has no other recourse but to find that the 
criteria of an in-service injury or disease and a nexus 
between service and the current disabilities are not met.

In short, the preponderance of the evidence is against the 
veteran's claim seeking service connection for hypertension, 
CAD, and abdominal aortic aneurysm.  The Board thus concludes 
that the criteria for entitlement to service connection for 
this benefit are not met.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for prostate cancer is denied.
 
Service connection for residuals of excision of a lipoma of 
the right anterior chest wall is denied.

Service connection for residuals of malaria is denied.

Service connection for Hodgkin's disease is denied.

Service connection for hypertension, CAD, and abdominal 
aortic aneurysm, is denied.


REMAND

In the August 2001 remand, the Board asked the AOJ to 
schedule the veteran for a medical examination to determine 
the current nature and etiology of any residuals of catarrhal 
fever.  The examiner was to review the claims folders and to 
offer an opinion as to whether it was at least as likely as 
not that the veteran had current residuals of catarrhal fever 
related to symptoms noted in service.  (Specifically, a June 
1947 service medical record reveals one occasion of treatment 
for acute catarrhal fever.)

The April 2005 VA respiratory examination report, which was 
obtained pursuant to the August 2001 Board remand, contains 
no findings or opinions regarding this issue, notwithstanding 
the fact that a pulmonary function study conducted at that 
time revealed evidence of mild obstructive airway disease.  
Thus, the question of whether the veteran currently suffers 
from chronic residuals of the in-service catarrhal fever 
episode of 1947 remains unanswered.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Accordingly, the appeal of this issue is again regrettably 
remanded to the RO, via the AMC, for the following action:

1.  The RO/AMC should return the VA 
respiratory disorders examination report 
of April 2005 to its subscriber, with the 
claims folders.  The RO/AMC should ask 
the VA examiner to issue an addendum 
clarifying the diagnoses of any 
respiratory disabilities currently 
warranted in this case and, for each 
disability, his opinion of whether it is 
at least as likely as not (50 percent 
probability or more) that any such 
disability is causally related to 
service.  The RO/AMC should also ask the 
examiner to offer a rationale for these 
opinions.

If the physician who conducted the April 
2005 VA medical examination is 
unavailable, another physician should 
review the claims folders and furnish the 
requested opinions. 

2.  Once the requested addendum has been 
produced and made part of the claims 
files, the RO/AMC should re-adjudicate 
the veteran's claim for service 
connection for residuals of catarrhal 
fever.  If the benefit sought on appeal 
remains denied, the RO/AMC should issue 
an SSOC before returning the case to the 
Board, if otherwise appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


